Citation Nr: 0719506	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for low back pain, 
currently evaluated as 10 percent disabling. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1993 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of service connection for psychiatric disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability, even 
with consideration of the veteran's complaints of pain, does 
not cause limitation of forward flexion of the thoracolumbar 
spine to 60 degrees or less, limitation of the combined range 
of motion of the thoraclumbar spine to 120 degrees or less, 
muscle spasm (or guarding) severe enough to result in an 
abnormal gait, abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Intervertebral disc 
syndrome and ankylosis are not shown.  

2.  The May 2003 rating decision that declined to reopen a 
claim of service connection for a psychiatric disability is 
final.  

3.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for 
psychiatric disability has been received since the May 2003 
rating decision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5295-
5237 (2006).

2.  The May 2003 rating decision which declined to reopen a 
claim of entitlement to service connection for psychiatric 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  New and material evidence has been received since the May 
2003 denial of reopening a claim of entitlement to service 
connection for psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February and March 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim 
for increase.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

With regard to the claim to reopen, the evidence shows that 
VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 and Kent v. 
Nicholson, 20 Vet. App. 1 (2006),  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the veteran given the favorable nature of the 
Board's decision on that issue.

Analysis

Low Back Pain

The present appeal involves the veteran's claim that the 
severity of his service-connected low back pain warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In the August 2004 rating action on appeal, the RO assigned a 
10 percent evaluation, effective June 14, 2004.  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic 
Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 
(spinal fusion), Diagnostic Code 5242 (degenerative arthritis 
of the spine) (see also, Diagnostic Code 5003), Diagnostic 
Code 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.   

The veteran was afforded a VA examination in June 2006.  He 
was described as a 6 feet, 0 inches tall, heavily muscled man 
who entered with a varying gait, at times walking slowly with 
a wide-based halting gait and at other times walked normally.  
The veteran used no cane and wore a new-appearing back brace.  
It was further noted that he easily stood first on one leg 
and then the other while removing his pants without 
difficulty.  The veteran declined to walk on his heels and 
toes, but did demonstrate normal heel-toe gait.  The examiner 
noted that the veteran moaned with pain involving the mid and 
low back during the entire examination.  It was also noted 
that he gained the examining room table easily.  While 
sitting up from a laying position, he struggled by rotating 
his back from side to side complaining bitterly of pain.  
While seated with his legs fully extended in front of him, it 
was noted that he easily brought his fingertips to his toes, 
but complained bitterly of back pain during entire activity 
with no complaints of leg pain.  Examination of the spine in 
standing position showed a spine with a normal contour.  The 
veteran was seen to forward flex the lumbar spine 80 degrees 
without evident difficulty, but complained of pain in the low 
back with any back motion.  It was also observed that when 
his attention was directed towards his spine, the veteran 
forward flexed 20 degrees, right and left leaned 10 degrees, 
extended 10 degrees, and his right left rotated 20 degrees 
with complaints of mid and low back pain during the entire 
range of motion.  He screamed with pain with light touch all 
about the thoracic and lumbar spine.  The examiner noted that 
there was no muscle spasm in the paraspinous muscles, which 
was evident when he stood first on one leg and then the 
other, or leaned on the right and left sides; further, the 
paraspinous muscles contracted and relaxed in the normal 
fashion.  When examined in a sitting position, deep tendon 
reflexes of the knees and straight leg raising was 90 degrees 
and normal.  Examination in supine position revealed leg 
lengths are equal and the veteran has a "100% normal pain 
free" range of motion of both hips, ankles and knees without 
deficit.  X-rays of the thoracic and lumbar spine showed that 
they were normal with no fractures, osteoarthritis, or 
osteoporosis.  The thoracic and lumbar spine had normal 
alignment, and there was no spondylolysis.  The 
intervertebral disk spaces and posterior articular facets 
were described as well-maintained.

The veteran was diagnosed with "complain[t]s of mid and low 
back pain without neurological or mechanical deficits."  The 
examiner noted that the veteran had no objective 
abnormalities regarding the thoracic and lumbar spine on 
examination to warrant his subjective complaints.  The 
examiner also noted that the veteran had no neurological 
abnormalities with normal sensation in his legs, feet, and 
buttocks.  It was noted that he had normal straight leg 
raising to 90 degrees and that the subjective complaints were 
not consistent with his physical examination and x-rays that 
day.  The examiner opined that the veteran had no 
restrictions regarding the activities of either work or daily 
living in reference to his thoracic and lumbar spine.  The 
examiner concluded by stating that the veteran had a negative 
DeLuca regarding the thoracic and lumbar spine, and that 
there was no apparent additional functional impairment 
following repetitive use.        

Based on the pertinent medical evidence of record, under the 
general rating formula for disease and injuries of the spine, 
a rating in excess of 10 percent is not warranted.  There is 
no evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees to 
warrant the next higher rating of 20 percent.  The examiner 
observed the veteran performing forward flexion to 80 
degrees.  In addition, there is no evidence of muscle spasm 
resulting in abnormal spinal contour.  The examiner 
specifically commented that the spine had a normal contour 
and the paraspinous muscles contracted and relaxed normally.  

The intervertebral disk spaces were described as well-
maintained and there is no evidence that the veteran suffers 
from intervertebral disc disease.  There is no evidence of 
record of any current neurologic abnormalities to warrant a 
separate rating under another diagnostic code pursuant to 
Note (1) of the general rating formula for disease and 
injuries of the spine.  The examiner specifically commented 
that the veteran had no neurological deficits.  

The Board acknowledges that the veteran's complaints of 
chronic low back pain and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a 
higher compensation is not warranted under these provisions 
because there is no persuasive evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a rating in excess of the current 10 percent.  
As the examiner noted, the veteran had a negative DeLuca 
regarding his thoracic and lumbar spine.  In fact, the 
examiner specifically commented that the veteran had no 
"objective abnormalities" on examination to warrant his 
subjective complaints.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Psychiatric Disability

In a May 1995 rating decision, the RO denied a claim of 
service connection for a "mental disorder; personality 
disorder."  In a May 2003 decision, the RO declined to 
reopen the claim.  The veteran submitted a claim to reopen in 
June 2004.  

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The evidence to be considered to 
determine whether the claim should be reopened is all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis.  See Evans, 9 Vet. App. at 
273.  For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence received since May 2003 includes an October 2004 
letter from a VA staff psychologist who noted that the 
veteran had been a patient at the Mental Health Clinic since 
June 2004, and was diagnosed with psychosis not otherwise 
specified and depression not otherwise specified.  She 
continued by noting that the veteran had symptoms of 
paranoia, auditory hallucinations, social withdrawal, 
depressed mood, feelings of hopelessness, decreased energy, 
and impaired concentration.  She further noted that the 
veteran reported experiencing similar symptoms in service.  
Based on the veteran's verbal history, the staff psychologist 
concluded that the symptoms he had in the military appeared 
very similar to the ones currently experienced by the 
veteran.  She further concluded that the conditions he was 
being treated for at the time were likely to have been 
present while he was in the military.    

The Board finds that this new evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for psychiatric disability; it 
goes to establishing a relationship between his current 
symptoms and service.  The newly submitted evidence is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim.  Accordingly, as new 
and material evidence has been received, the veteran's claim 
of service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108.  


ORDER

Entitlement to an increased rating for low back pain, 
currently evaluated as 10 percent disabling is not warranted.   

New and material evidence has been submitted to reopen the 
claim for service connection for psychiatric disability.  To 
that extent, the appeal is granted.


REMAND

The veteran was discharged from service because of a 
personality disorder.  A September 1994 separation 
examination included an normal psychiatric evaluation.  
The report of a December 1994 VA examination included a 
diagnosis of adjustment disorder, in full remission at the 
time.  

As noted previously, a VA staff psychologist stated that the 
veteran had been a patient at the Mental Health Clinic since 
June 2004, and was diagnosed with psychosis not otherwise 
specified and depression not otherwise specified.  She 
continued noting that the veteran had symptoms of paranoia, 
auditory hallucinations, social withdrawal, depressed mood, 
feelings of hopelessness, decreased energy, and impaired 
concentration.  She further noted that the veteran reported 
experiencing similar symptoms in service.  The veteran 
elaborated by telling her that he had a good deal of stress 
in the military and became increasingly depressed.  He stated 
that it gradually became harder for him to function at his 
job, and that his withdrawal and avoidance became more 
severe, causing him to stay in the bathroom to avoid being 
around others.  He also reported that while in service, he 
heard demons tell him that he was being punished by God.  
Based on the veteran's verbal history, the staff psychologist 
concluded that the symptoms he had in the military appeared 
very similar to the ones currently experienced by the 
veteran.  She further concluded that the conditions he was 
being treated for at the time were likely to have been 
present while he was in the military.    

Given the evidence of record, the Board finds that further 
examination is warranted to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).


Accordingly, the case is REMANDED for the following actions:

1.  Request that the veteran identify all 
health care providers who have treated 
him for psychiatric complaints since 
service.  If the veteran identifies any 
sources of treatment, appropriate action 
should be taken to request copies of all 
records. 

2.  After completion of the foregoing, 
the veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of the 
claimed psychiatric disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  

        a) The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the any current 
psychiatric disability is related to the 
veteran's service.
        
        b)  The VA examiner should offer a 
rationale for all opinions expressed and 
should also address the opinion offered 
by the VA staff psychologist in October 
2004.  If any opinion cannot be provided 
without resorting to speculation, the 
examiner should so indicate.    
        
3.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


